ALLOWANCE
	
This Office action is responsive to the amendment filed April 30, 2021.  Claims 8 and 10-12 are pending.
Applicant has amended claim 8, thereby overcoming the 35 U.S.C. 251 and 35 U.S.C. 112, first paragraph rejection of the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Underlined claim 1 and status identifiers in claims 8 and 10-12.

8. (New) A memory system including a host device and a memory device and being operated between the host device and the memory device, wherein the host device issues a first command to the memory device, the first command including an argument which indicates a range of voltage supplied by the host device, the memory device receives the first command and returns a response of the first command to the host device when a range of voltage supported by the memory device matches the range of voltage indicated in the argument, the host device issues a second command to the memory device, when the host device does not receive a response from the memory device to the first command, the memory device receives the second command with a first definition, supports a second command with the first definition, and returns a response of the second command with the first definition; when the host device receives a response from the memory device to the first command, 2Application No. 16/449,605 Reply to Office Action of February 2, 2021 the memory device receives the second command with a second definition, supports the second command with the second definition, upon reception of the second command, performs initialization of the memory device according to either the first definition or the second definition, and returns a result of the initialization of the memory device with response to the second command with the first definition or a result of the initialization of the memory device with response to the second command with the second definition.  

10. (New) The system of claim 8, wherein the second definition in the response of the second command corresponds to the second definition in the second command.  

11. (New) The system of claim 10, wherein the second command with the second definition includes a capacity support section and the response to the second command with the second definition includes a capacity identification section.  

12. (New) The system of claim 11, wherein: the capacity support section in the second command with the second definition indicates whether the host device supports a small capacity or supports both a small capacity and a large capacity; and the capacity identification section in the response to the second command with the second definition indicates which one of a small capacity memory device and a large capacity memory device the memory device has been initialized as.



Allowable Subject Matter
Claims 8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the feature “when the host device does not receive a response from the memory device to the first command, the memory device receives the second command with a first definition, supports a second command with the first definition, and returns a response of the second command with the first definition; when the host device receives a response from the memory device to the first command, the memory device receives the second command with a second definition, supports the second command with the second definition, upon reception of the second command, performs initialization of the memory device according to either the first definition or the second definition, and returns a result of the initialization of the memory device with response to the second command with the first definition or a result of the initialization of the memory device with response to the second command with the second definition” as recited in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JALATEE WORJLOH/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
	/Karin Reichle/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992